DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 

Response to Amendment
The Amendment filed 5/20/2022 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome the objection set forth in the previous Office Action.

Claim Objections
Claim 10 objected to because of the following informalities:
Claim 10 improperly includes “on the manipulation unit” which was struck in claims submitted 12/7/2021.
Appropriate correction is required.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Yoshihiro et al. (JP H08-055103), referred to as Yoshihiro herein [cited on Applicant’s IDS dated 9/16/2020].
Yukiko et al. (WO 2012/144140), referred to as herein Yukiko herein [cited on Applicant’s IDS dated 9/16/2020].
Meijer et al. (US Patent Application Publication 2013/0159228), referred to as Meijer herein [previously presented].
Massaro et al. (US Patent Number 5,535,321), referred to as Massaro herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro in view of Massaro view of Meijer.

Regarding claim 1, Yoshihiro discloses an adaptive interface providing apparatus for receiving a request from a user and 
calculate a proficiency index of the user based on a manipulation log of the user (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index);
select from a set of user interface candidates, based on the proficiency index, a user interface, wherein the selected user interface is associated with a class including a level of 
update the manipulation log of each of the plurality of users, based on respective input manipulation of information by each of the plurality of users; update, based on the updated manipulation log of each of the plurality of users, 
recalculate the proficiency index of the user based on the updated manipulation log of the user; and dynamically update, based on the recalculated proficiency index of the user, the interface based on the 
However, Yoshihiro appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Massaro discloses adapting presentation of a user interface (Massaro, Abstract), including
select from a set of user interface candidates, based on the proficiency index, a user interface, wherein the selected user interface is associated with a class, and wherein the set of user interface candidates includes a plurality of user interfaces, and display the selected user interface suitable for the user (Massaro, Abstract with Fig. 2 with 3:19-29 and Fig. 6 with 6:1-33 – interfaces for beginner, intermediate, and expert levels are selected between according to user profile. The corresponding interface is displayed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro to include selecting between a set of existing candidate user interfaces based on the teachings of Massaro. The motivation for doing so would have been to effectively realize the functionality of tailoring the interface to user proficiency level, and to enable designers to create a limited number of interfaces without requiring excessive compromise (Massaro, 1:16-25).
However, Yoshihiro as modified appears not to expressly disclose a level of accuracy of input, wherein the proficiency index is based on a learning model obtained by learning a relationship between a factor affecting skill and a preexisting proficiency index from a preexisting manipulation log, the user interface are based on manipulation logs of a plurality of users, and updating the user interface by modifying at least one user interface.
However, in the same field of endeavor, Meijer discloses adapting a user interface for user proficiency, and analyzing user proficiency with a user interface (Meijer, Abstract) including
displaying the interface (Meijer, ¶0022, ¶0030 – UX executed via smartphone, tablet, PDA, laptop, including touch screen)
wherein the selected user interface is associated with a class including a level of accuracy of input by the user (Meijer, ¶0037-¶0038, ¶0062 – assessing user errors (for improving manipulation accuracy). ¶0022-¶0026, ¶0034-¶0038, ¶0046-¶0051 – user interface adaptation according to user skill level including classification according to likelihood of errors, as determined by user input history and accuracy. See also ¶0040 – periodic or manual variations),
wherein the proficiency index is based on a learning model obtained by learning a relationship between a factor affecting skill and a preexisting proficiency index from a preexisting manipulation log, the user interface are based on manipulation logs of a plurality of users (Meijer, ¶0022-¶0026, ¶0028, ¶0034-¶0037, ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. User skill level is classified and associated with corresponding adaptations based on machine learning techniques. For example, ¶0043 – aids are determined according to the inputs of other users, including how other users perform a function),
and updating the user interface candidate by modifying at least one user interface candidate (Meijer, ¶0043, ¶0047, ¶0065 – user interface adaptation for a given assessed skill classification. In the example given, the adaptation for users that need help is based on received expert user input. Tutorial and aid interfaces are updated based on response from users. In another example given, a tutorial is not helpful to a user and updated before being presented to other users).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro as modified to include updated machine learned rules and based on the teachings of Meijer. The motivation for doing so would have been to enable the user interface design to better adapt to a wider range of users, enabling the interface to more effectively reach a larger number of users, to simplify the design process, and afford advanced users the full potential of their skill set (Meijer, ¶0002-¶0004).

Regarding claim 2, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the proficiency index is based on a variance value of time intervals of key manipulations performed by the user (Yoshihiro, ¶0022 – calculating variance of input timing based on frequency distribution. ¶0013-¶0014 – key manipulation events collected to determine frequency distribution).

Regarding claim 3, Yoshihiro as modified discloses the elements of claim 2 above, and further discloses wherein the proficiency index of the user is based on a functional relationship between the proficiency index and a variance value, which is obtained from a variance value of time intervals of key manipulations by a beginner and a variance value of time intervals of key manipulations by an expert (Yoshihiro, Figs. 3-5 with ¶0017-¶0019, ¶0022 – calculating variance of input timing based on frequency distribution. Skill level is assessed by comparing measured variance against variances obtained from beginner, middle-class, advanced users. ¶0013-¶0014 – key manipulation events collected to determine frequency distribution).

Regarding claim 4, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the proficiency index is based on a comparison between the manipulation log of the user and the manipulation log of a user with a high proficiency level (Yoshihiro, Figs. 3-5 with ¶0018-¶0019, ¶0022 – calculating variance of input timing based on frequency distribution. Skill level is assessed by comparing measured variance against variances obtained from beginner, middle-class, advanced users. ¶0013-¶0014 – key manipulation events collected to determine frequency distribution).

Regarding claim 5, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the proficiency index is based on using a learning model using a neural network (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index. Meijer, ¶0034 – neural network).

Regarding claim 6, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the proficiency index is based on a combination of a proficiency index with respect to system and a proficiency index with respect to work (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill (system proficiency) index. Meijer, ¶0022-¶0026, ¶0034-¶0037, ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. User skill level is classified through machine learning techniques. ¶0024-¶0029, ¶0037, ¶0040, ¶0055, ¶0057- assessing work proficiency with respect to user familiarity with menu options and interface features or functionality, including assessing whether certain features or functionality is accessed, and detecting and predicting errors). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the proficiency index of Yoshihiro as modified to include additional calculated proficiency factors relating to work based on the teachings of Meijer. The motivation for doing so would have been to enable the user interface design to better adapt to a wider range of users, and better afford advanced users the full potential of their skill set (Meijer, ¶0002-¶0004).

Regarding claim 8, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the processor further extracts a factor affecting skill of the user from the manipulation log of the user accumulated in a store, wherein the interface causes improving the factor by learning based on past data of a combination of a manipulation log and an interface displayed in the past (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index. Meijer, ¶0022-¶0026, ¶0034-¶0037, ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. User skill level is classified through machine learning techniques. ¶0040, ¶0043 – user behavior changes with respect to specific UIs presented are monitored).

Regarding claim 9, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the processor further extracts an input rule from the manipulation log of the user accumulated in a store, wherein the interface corresponds to the input rule (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index. Meijer, ¶0022-¶0026, ¶0034-¶0037, ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. User skill level is classified through machine learning techniques. ¶0026 – example adaptation rules such as hiding toolbars or menus, or providing tutorials or suggestions. ¶0043 – development of an input rule based on corresponding expert behavior).

Regarding claim 10, Yoshihiro as modified discloses a method of providing an adaptive interface executed by an adaptive interface providing apparatus for receiving a request from a user and 
 calculating a proficiency index of the user based on a manipulation log of the user (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index);
selecting from a set of user interface candidates, based on the proficiency index, a user interface, wherein the selected user interface is associated with a class including a level of 
However, Yoshihiro appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Massaro discloses adapting presentation of a user interface (Massaro, Abstract), including
select from a set of user interface candidates, based on the proficiency index, a user interface, wherein the selected user interface is associated with a class, and wherein the set of user interface candidates includes a plurality of user interfaces, and display the selected user interface suitable for the user (Massaro, Abstract with Fig. 2 with 3:19-29 and Fig. 6 with 6:1-33 – interfaces for beginner, intermediate, and expert levels are selected between according to user profile. The corresponding interface is displayed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro to include selecting between a set of existing candidate user interfaces based on the teachings of Massaro. The motivation for doing so would have been to effectively realize the functionality of tailoring the interface to user proficiency level, and to enable designers to create a limited number of interfaces without requiring excessive compromise (Massaro, 1:16-25).
However, Yoshihiro as modified appears not to expressly disclose a level of accuracy of input, wherein the proficiency index is based on a learning model obtained by learning a relationship between a factor affecting skill and a preexisting proficiency index from a preexisting manipulation log, the user interface are based on manipulation logs of a plurality of users, and updating the user interface by modifying at least one user interface.
However, in the same field of endeavor, Meijer discloses adapting a user interface for user proficiency, and analyzing user proficiency with a user interface (Meijer, Abstract) including
displaying the interface (Meijer, ¶0022, ¶0030 – UX executed via smartphone, tablet, PDA, laptop, including touch screen)
wherein the selected user interface is associated with a class including a level of accuracy of input by the user (Meijer, ¶0037-¶0038, ¶0062 – assessing user errors (for improving manipulation accuracy). ¶0022-¶0026, ¶0034-¶0038, ¶0046-¶0051 – user interface adaptation according to user skill level including classification according to likelihood of errors, as determined by user input history and accuracy. See also ¶0040 – periodic or manual variations),
wherein the proficiency index is based on a learning model obtained by learning a relationship between a factor affecting skill and a preexisting proficiency index from a preexisting manipulation log, the user interface are based on manipulation logs of a plurality of users (Meijer, ¶0022-¶0026, ¶0028, ¶0034-¶0037, ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. User skill level is classified and associated with corresponding adaptations based on machine learning techniques. For example ¶0043 – aids are determined according to the inputs of other users, including how other users perform a function),
and updating the candidate user interface by modifying at least one candidate user interface (Meijer, ¶0043, ¶0047, ¶0065 – user interface adaptation for a given assessed skill classification. In the example given, the adaptation for users that need help is based on received expert user input. Tutorial and aid interfaces are updated based on response from users. In another example given, a tutorial is not helpful to a user and updated before being presented to other users).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro as modified to include updated machine learned rules and based on the teachings of Meijer. The motivation for doing so would have been to enable the user interface design to better adapt to a wider range of users, enabling the interface to more effectively reach a larger number of users, to simplify the design process, and afford advanced users the full potential of their skill set (Meijer, ¶0002-¶0004).

Regarding claim 11, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses a non-transitory computer-readable recording medium having a program embodied therein for causing a computer to function as each of the units in the adaptive interface providing apparatus according to claim 1 (Yoshihiro, Fig. 1 with ¶0012, ¶0014 – hardware memory storing program data executed by computer CPU).

Regarding claim 12, Yoshihiro as modified discloses the elements of claim 10 above, and further discloses updating the manipulation log of each of the plurality of users based on input manipulation of information by each of the plurality of users; updating, based on the updated manipulation log of each of the plurality of users, the set of user interface candidates; recalculate the proficiency index of the user based on the updated manipulation log of the user; and dynamically updating, based on the recalculated proficiency index of the user, the interface based on the updated set of user interface candidates (Yoshihiro, Fig. 6 with ¶0009, ¶0020-¶0021 -  skill level determination process is repeated, including monitoring updates to user input, and updating the determined user skill level. The user interface is dynamically changed in accordance with the determined degree of skill. Meijer, ¶0022-¶0026, ¶0028, ¶0034-¶0037, ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. User skill level is classified and associated with corresponding adaptations based on machine learning techniques. For example, ¶0043 – aids are determined according to the inputs of other users, including how other users perform a function. ¶0043, ¶0047, ¶0065 – user interface adaptation for a given assessed skill classification. In the example given, the adaptation for users that need help is based on received expert user input. Tutorial and aid interfaces are updated based on response from users. In another example given, a tutorial is not helpful to a user and updated before being presented to other users).

Regarding claim 13, Yoshihiro as modified discloses the elements of claim 10 above, and further discloses updating the manipulation log of the user based on input manipulation of information by the user; updating, based on the updated manipulation log of the user, the proficiency index of the user; and dynamically updating, based on the updated proficiency index of the user, the interface using on a selection of a user interface candidate from the set of user interface candidates (Meijer, ¶0022-¶0026, ¶0028, ¶0034-¶0037, ¶0043 ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. Massaro, Abstract with Fig. 2 with 3:19-29 and Fig. 6 with 6:1-33 – interfaces for beginner, intermediate, and expert levels are selected between according to user profile. The corresponding interface is displayed).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro in view of Massaro in further view of Meijer in further view of Yukiko.

Regarding claim 7, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the user interface candidate is classified into 
However, Yoshihiro as modified appears not to expressly determining a candidate interface corresponding to the classified interface wherein the classified interface is for supporting understanding of a business. However, in the same field of endeavor, Yukiko discloses creating a UI screen based on a skill level for proficiency of the device (Yukiko, ¶0005), including
determining a classification of the user interface, including classification into an interface for supporting understanding of a business (Yukiko, ¶0010, ¶0019-¶0020, ¶0038 – interfaces classified according to business or device skill level).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro as modified to include classification of interfaces into groups, and classification of interfaces into a group for supporting understanding of a business based on the teachings of Yukiko. The motivation for doing so would have been to enable the user interface to assist users with different skill levels in different areas of proficiency (Ykiko, ¶0005, ¶0008) including a business proficiency (¶0005-¶0006) thereby more effectively and efficiently assisting users.


Response to Arguments
Applicant's arguments filed 5/20/2022 with respect to rejections under prior art have been fully considered and are moot in view of new ground of rejection, as necessitated by amendment


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175